DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 15 March, 2021.
Claims 1, 5, 8 and 14 have been amended.
Claims 3, 6, 7 and 31 - 33 have been canceled.
Claims 1, 4, 5, 8 – 10, 12 – 15 and 34 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 5, 8 – 10, 12 – 15 and 34 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one  “deriving understanding and sentiment from the first input data”; “deriving understanding and sentiment from the second input data”; and “generating, within the computer-implemented healthcare analytic engine, a patient medical model from the knowledgebase by selecting concepts related to one patient and to other patients having similar symptoms, treatments, and conditions, wherein the patient medical model defines a current health status of the one patient based upon one or more of patient sentiment, patient mood, patient general wellbeing, patient morale, patient activity, and social graph”. The specification discloses that patient sentiment, patient mood, patient general wellbeing, patient morale, patient activity, and social graph are “inferred from input data” (0033). For example, audio data may be analyzed to determine tone and cadence of the speech and thereby derive concepts for sentiment and/or mood (i.e. normalization) (0040). Text is also processed by a language understanding process to determine sentiment data (0050). Facial data is also processed by a mood analysis process that determines sentiment data from facial expression, including, anxiety state, depression, sadness, fear, confusion and happiness (0051). The claims are directed to a computer implemented method and operations recited in terms of their functionality. The specification discloses that the functionality is performed by computers. However, the specification fails to disclose the algorithm (e.g. the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor possessed the invention including how to program the disclosed computer to 5 and 14 recite similar limitations and are rejected on the same basis.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 5, 8 – 10, 12 – 15 and 34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites: “deriving understanding and sentiment from the first input data”; “deriving understanding and sentiment from the second input data”; and generating, within the computer-implemented healthcare analytic engine, a patient medical model from the knowledgebase by selecting concepts related to one patient and to other patients having similar symptoms, treatments, and conditions, wherein the patient medical model defines a current health status of the one patient based upon one or more of patient sentiment, patient mood, patient general wellbeing, patient morale, patient activity, and social graph”. Examiner cannot determine the metes and bound of the claim. As above, the specification fails to disclose how to perform this function. Claims 5 and 14 recite similar limitations and are rejected on the same basis.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A method for analyzing healthcare data, comprising:
collecting, using a first transducer, first input data from a first source;
collecting, using a second transducer, second input data from a second source disparate from the first source, the second source having a data format that is different from a data format of the first source;
processing, within a computer implemented healthcare analytic engine, the first input data to determine a first concept by normalizing healthcare data within the first input data based upon a healthcare matrix, deriving understanding and sentiment from the first input data, and determining a first context of the first input data;
processing, within the computer implemented healthcare analytic engine, the second input data to determine a second concept by normalizing healthcare data within the second input data based upon the healthcare matrix, deriving understanding and sentiment from the first input data, and determining a first context of the first input data;
wherein the first concept and the second concepts have a format that allows comparison;
determining a healthcare category for each of the first and second concepts;
determining a relationship between the first concept and the second concepts based upon the healthcare categories and the first and second context;
storing the first and second concepts within a knowledgebase based upon the relationship; and
generating, within the computer implemented healthcare analytic engine, a patient medical model from the knowledgebase by selecting concepts related to one patient and to other patients having similar symptoms, treatments, and conditions, wherein the patient medical model defines 
(a) a current health status of the one patient based upon one or more of patient sentiment, patient mood, patient general wellbeing, patient morale, patient activity, and social graph;
(b) a first predicted event based upon the one patient conforming to a prescribed medical treatment, and
(c) a second predicted event based on the one patient not conforming to the prescribed treatment,
wherein the first and second predicted events are based on actions and results of other patients having similar medical status and that are conforming or not conforming to the prescribed medical treatment;
wherein at least one of the first input data and the second input data includes one or both of audio data and image data.
Claims 1, 4, 5, 8 – 10, 12 – 15 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method and a system which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
processing the first input data to determine a first concept by normalizing healthcare data within the first input data based upon a healthcare matrix, deriving understanding and sentiment from the first input data, and determining a first context of the first input data;
processing the second input data to determine a second concept by normalizing healthcare data within the second input data based upon the healthcare matrix, deriving understanding and sentiment from the first input data, and determining a first context of the first input data;
wherein the first concept and the second concepts have a format that allows comparison;
determining a healthcare category for each of the first and second concepts;
determining a relationship between the first concept and the second concepts based upon the healthcare categories and the first and second context;
generating a patient medical model from the knowledgebase by selecting concepts related to one patient and to other patients having similar symptoms, treatments, and conditions, wherein the patient medical model defines 
(a) a current health status of the one patient based upon one or more of patient sentiment, patient mood, patient general wellbeing, patient morale, patient activity, and social graph;
(b) a first predicted event based upon the one patient conforming to a prescribed medical treatment, and
(c) a second predicted event based on the one patient not conforming to the prescribed treatment,
wherein the first and second predicted events are based on actions and results of other patients having similar medical status and that are conforming or not conforming to the prescribed medical treatment.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that processing input data, both first and second input data, by normalizing, includes speech recognition and NLP for audio data, OCR and NLP for image data, and facial recognition for video data. These techniques are well-known in the art and mimic the mental process used by humans to identify information in various formats of data (i.e. text speech, image and video data). Normalizing, as described in the specification, (i.e. recognizing words and phrases in speech, images or recognizing sentiments or moods in video) is a process that, except for generic computer implementation steps, can be performed in the human mind. Indeed, the specification discloses that normalizing video data operates similarly to a doctor who looks at a patient to determine a general wellbeing of the patient (0041), or to determine that the patient is smiling and relaxed and therefore is “happy” (0055). Similarly determining a relationship between a first and second concept is disclosed as a simple comparison. For example, a mood concept from a video source may be compared to a mood concept from an audio source. Generating a model that defines the current 
Claims 5 and 14 recite similar limitations, and also recite: deriving derived concepts from the direct concepts. As noted above, the specification fails to disclose how this function is performed. The broadest reasonable interpretation of deriving derived concepts from direct concepts includes deriving concepts mentally. As above, a doctor can look at a patient and derive a mood or sentiment. As such, the claims recite an abstract idea within the mental process grouping.

STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a computer implemented healthcare analytic engine 
a plurality of transducers, an engine, a converter, an analyzer; machine readable instructions;
collecting, using a first transducer, first input data from a first source;
collecting, using a second transducer, second input data from a second source disparate from the first source, the second source having a data format that is different from a data format of the first source;
wherein at least one of the first input data and the second input data includes one or both of audio data and image data.
storing the first concept and the second concept within a knowledgebase based upon the relationship.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of  
The computer implemented healthcare analytic engine, transducers, converter, analyzer, and machine readable instructions are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Collecting data using conventional devices is an insignificant extra-solution activity – i.e. a data gathering step. For example, the specification discloses transducers that are well known in the art such as a microphone (for collecting audio data), a camera/scanner (for collecting image data), sensors, web scrappers, data input ports (i.e. receiving data over a networks), manual input, etc. (0007, 0027 – 0030). Similarly, storing data is an insignificant post-solution activity that does not add a meaningful limitation to the abstract idea. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract data collection and comparison process into a practical application of that process.

STEP 2B
The additional elements identified above do not amount to significantly more than the abstract data collection and comparison process. Receiving information and requesting information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Storing and retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. computer implemented healthcare analytic engine, a plurality of transducers, a converter, an analyzer). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of input data (4, 12, 13, 34); internet sources (10); those that recite additional abstract ideas including: forecasting behaviors and events using a concept graph (8); determining direct concepts using rules (15) ; those repetitive processing (9); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea.  The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 14, 15 and 34 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
The U.S.C. 112 Rejections
Applicant's arguments filed 15 March, 2021 with respect to the U.S.C. 112 rejection have been fully considered but they are not persuasive. Applicant argues that the specification . .  
The U.S.C. 101 Rejection
Applicant's arguments filed 15 March, 2021 with respect to the U.S.C. 101 rejection have been fully considered but they are not persuasive. Applicant argues that a doctor cannot implement the systems and methods claimed, citing paragraph 0002 of the specification. However, this paragraph merely describes problems related to the amount of time allotted to each patient, and restrictions on available information. In particular, the claims recite “determining a first/second concept by normalizing data”. The specification discloses that processing input data, both first and second input data, by normalizing, includes speech recognition and NLP for audio data, OCR and NLP for image data, and facial recognition for video data. These techniques are well-known in the art and mimic the mental process used by humans to identify information in various formats of data (i.e. text speech, image and video data). Normalizing, as described in the specification, (i.e. recognizing words and phrases in speech, images or recognizing sentiments or moods in video) is a process that, except for generic computer implementation steps, can be performed in the human mind. Indeed, the specification .
The specification makes it clear that humans can, and routinely do, determine concepts from disparate sources (or from the two sources claimed). For example, a doctor can look at a patient and determine a general wellbeing of the patient; listening to a patient to determine the patient’s mood or sentiment, remember a previous encounter to determine patient status improvement or deterioration, etc.. These are abstract mental processes. The invention merely substitutes well-known computer techniques such as speech-to-text and NPL processing for audio sources; OCR and NPL for images, etc. Comparing two items of data from different sources arrived at in this way is a purely mental process. The Courts have concluded that “the mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology” (Credit Acceptance Corp. v. Westlake Services).
The U.S.C. 103 Rejections
Applicant's arguments filed 15 March, 2021 with respect to the U.S.C. 103 rejection have been fully considered and are persuasive. Examiner agrees that the prior art of record fails to teach determining the context of the input data, as well as concepts within the input data (i.e. one or more of sentiment, mood, general wellbeing, morale, activity and social graph) from each of two sources of input (i.e. audio and image data); and determining relationship between the concepts based on the respective context.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 1999/017223 to Haug et al. discloses a natural language processing system that identifies concepts associated with a sentence or phrase.
US PGPUB 2013/0046558 A1 to Landi et al. discloses identifying concepts from two different sources and comparing them.
US PGPUB 2015/0318002 A1 to Karam et al, discloses a system for determining the mood of a patient based on analyzing conversations.
“What is a Social Graph”; Tech Target; 2018
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/
Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                   Date: 9 April, 2021